DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 20 recites the limitation "the base substrate" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-23 and 25 are rejected based on dependence on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN110265458 A, attached English machine translation is used in the rejection) in view of Li et al. (US 2018/0261663 A1).
 	As to claim 20, Liu et al.  teaches a display substrate ([0059]: array substrate includes pixel circuits), comprising: 
 	a pixel circuit structure (Fig. 5), the pixel circuit structure comprising a first light-emitting control transistor (T4 in Figs. 1B and 5) and a second light-emitting control transistor (T5 in Figs. 1B and 5); 
 	a light-emitting control signal line (EM1 in Fig. 5) , a gate electrode of the first light-emitting control transistor (T4 in Figs. 1B and 5) and a gate electrode of the second light-emitting control transistor(T5 in Figs. 1B and 5) being both connected with the light-emitting control signal line (EM1 in Fig. 5);
 	a light-emitting element (L1 in Fig. 5), comprising a first electrode (21 in Fig. 1B;[0049]), the first electrode (21 in Fig. 1B) being located at a side of the pixel circuit structure (see Fig. 1B); 
 	a light transmission hole (3 in Fig. 1B), located between the first light-emitting control transistor (T4 in Fig. 1B) and the second light-emitting control transistor (T5 in Fig. 1B), an orthographic projection of the light transmission hole on the base substrate being not overlapped with an orthographic projection of the first electrode on the base substrate ([0006]:the orthographic projection of the opening on the array substrate does not overlap with the orthographic projection of the first electrode on the array substrate), but does not explicitly disclose the first electrode being located away from the base substrate.
 	However, Li et al. teaches the first electrode being located away from the base substrate ([0010]: OLED light-emitting unit comprises a first electrode, a light-emitting layer and a second electrode which are away from the substrate).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu et al. such that the first electrode being located away from the base substrate as taught by Li et al. in order to provide an organic light emitting display device with increased lifetime.

 	As to claim 22, Liu et al. teaches the display substrate according to claim 20,
wherein the light-emitting control signal line (EM1 in Fig. 5) extends in a first direction (see Fig. 5), and
the first light-emitting control transistor (T4 in Fig. 1B), the light transmission hole (3 in Fig. 1B), and the second light- emitting control transistor (T5 in Fig. 1B) are arranged in the first direction (see Fig. 1B).

 	 				Allowable Subject Matter
Claims 1-4, 6-8, 10-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
“A display substrate, comprising: a base substrate, comprising a display region; a plurality of pixel units, located in the display region, each of the plurality of pixel units comprising a pixel circuit structure and a light-emitting element, the light-emitting element comprising a first electrode, the first electrode being located at a side of the pixel circuit structure away from the base substrate, the plurality of pixel units comprising a first pixel unit and a second pixel unit that are adjacent to each other in a first direction; a first initialization signal line, extending in the first direction; a light-emitting control signal line, extending in the first direction; a first power line, extending in a second direction, the second direction intersecting with the first direction; a first data line, extending in the second direction, the first data line being connected with the pixel circuit structure of the first pixel unit; a second data line, extending in the second direction, the second data line being connected with the pixel circuit structure of the second pixel unit, the first data line and the second data line being arranged at two sides of the first power line, respectively; and a light transmission hole, an orthographic projection of the light transmission hole on the base substrate being not overlapped with an orthographic projection of the first electrode on the base substrate, wherein the light transmission hole is located in a region enclosed by the first initialization signal line, the light-emitting control signal line, the first power line, and the second data line.”

Claims 23 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	As to claim 23, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 22, further comprising a first power line, wherein the light transmission hole is located at a first side of the light- emitting control signal line, the pixel circuit structure further comprises a driving transistor located at a second side of the light-emitting control signal line, the first side and the second side are opposite sides of the light-emitting control signal line,
 a first electrode and a second electrode of the first light-emitting control transistor are electrically connected with the first power line and a first electrode of the driving transistor, respectively,
 a first electrode and a second electrode of the second light-emitting control transistor are electrically connected with a second electrode of the driving transistor and the first electrode of the light-emitting element, respectively, and the first power line extends in a second direction, and the second direction intersects with the first direction, the display substrate further comprises a first initialization signal line, a second initialization signal line, a first reset control signal line, and a second reset control signal line, wherein the pixel circuit structure further comprises a first reset transistor and a second reset transistor,
 a gate electrode of the first reset transistor is electrically connected with the first reset control signal line, a first electrode of the first reset transistor is electrically connected with the second initialization signal line through a first connection electrode, and a second electrode of the first reset transistor is electrically connected with a gate electrode of the driving transistor through a second connection electrode, and a gate electrode of the second reset transistor is electrically connected with the second reset control signal line, a first electrode of the second reset transistor is electrically connected with the first initialization signal line through a third connection electrode, and a second electrode of the second reset transistor is electrically connected with the first electrode of the light-emitting element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624